Title: The American Commissioners to Schweighauser, 4 November 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


<Passy, November 4, 1778: We have at last seen M. Bersolle’s accounts. According to the resolutions of Congress, all captured vessels of war belong to the officers and crew, who in fact receive a bounty for every man and gun on board. Congress never intended to be accountable for further expense on account of these prizes.
Every article of these accounts which relates to the Drake, therefore, must be charged to Capt. Jones and come from the proceeds of her sale. Supplies for the Ranger’s men must come from themselves; their share of prize money from the Drake, the Lord Chatham, and other prizes should be sufficient to cover the costs. Since the Lord Chatham belongs half to the public and half to the captors, the United States should pay half her expenses. We agree also to pay, at the expense of the United States, all munitions and repairs to the Ranger, the feeding of her crew, and the living expenses of the prisoners once put ashore.
We received your letter of October 29. We advised you on the 27th to proceed against M. Du Doyer. We are glad that Mr. Williams has delivered the items, and we approve your receipt. You have our permission to draw bills on us. Supply “that poor fellow Barns” with necessaries and send him home, but give him no money as “he has not discretion to use it.” You may employ prisoners. Ask Capt. Bell and the other American captains for our dispatches; we have heard nothing as yet from Congress, and fear something has happened to their communications.>
